Case 1:10-cv-06950-AT-RWL Document 658 Filed 12/26/18 Page 1 of 3

SULLIVAN & CROMWELL LLP
TELEPHONE: 1-212-558-4000 125 Broad Hyreet

ew suLichoMeom New York, New York 10004-2498

LOS ANGELES *® PALO ALTO * WASHINGTON, D.C.

 

BRUSSELS * FRANKFURT * LONDON ® PARIS
BEIJING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

December 26, 2018

Via ECF

The Honorable Robert W. Lehrburger,
United States District Court for the
Southern District of New York,
500 Pearl Street,
New York, New York 10007-1312.

Re: Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
No. 10 Civ. 6950 (AT) (RWL)

Dear Judge Lehrburger:

On behalf of Defendants, and in accordance with Rule HI.G.2 of Your
Honor’s Individual Practices in Civil Cases, I request that the information redacted from
both parties’ letters concerning Plaintiffs’ request for a pre-motion conference regarding
“boy’s club” discovery (ECF Nos. 641 and 643) remain under seal. The redactions
protect the substantial privacy interests of third parties and the public interest would not
be served by the disclosure of this information, particularly in light of Your Honor’s
ruling at the December 20, 2018 status conference that isolated incidents of misconduct
untethered from the challenged processes are not relevant to Plaintiffs’ certified disparate
treatment claims. (ECF No. 657 at 1.) The parties met and conferred on December 17
and 19, 2018, and Plaintiffs do not oppose Defendants’ request.

First, there is no presumed right of public access to the information in the
letters at issue. The Second Circuit has repeatedly held that documents “passed between
the parties in discovery” are not themselves judicial documents, United States v. Amodeo,
71 F.3d 1044, 1050 (2d Cir. 1995) (“Amodeo IT’), and that “the mere filing of a paper or
document with the court is insufficient to render that paper a judicial document subject to
the right of public access,” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d
Cir. 2006) (quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (“Amodeo
I’)). Further, the Second Circuit has recognized that “the modern trend in federal cases is
to classify pleadings other than discovery motions and accompanying exhibits as judicial
records” subject to a presumption of access. Bernstein v. Bernstein Litowitz Berger &
Case 1:10-cv-06950-AT-RWL Document 658 Filed 12/26/18 Page 2 of 3

The Honorable Robert W. Lehrburger -2-

Grossmann LLP, 814 F.3d 132, 140 (2d Cir. 2016) (emphasis added) (internal quotation
marks omitted).

Second, even if a presumption of access applied to the sealed information
in the letters at issue, such a presumption would be weak given that the underlying
dispute does not “directly affect an adjudication” of substantive rights. See Lugosch, 435
F.3d at 119 (quoting Amodeo IT, 71 F.3d at 1049) (presumption of public access not as
great where documents do not “directly affect an adjudication” and instead “come within
a court’s purview solely to insure their irrelevance”); see also Alexander Interactive, Inc.
v. Adorama, Inc., 2014 WL 4346174, at *2 (S.D.N.Y. Sept. 2, 2014) (Francis, J.)
(presumption “is not particularly great” where documents are submitted in connection
with motion to compel discovery). Where such a “qualified right of public access” exists,
the Court must balance it “against privacy interests, [and] must consider ‘the sensitivity
of the information and the subject,’ ‘the reliability of the information,’ and whether ‘there
is a fair opportunity for the subject to respond to any accusations contained therein.’”
United States v. Silver, 2016 WL 1572993, at *6 (S.D.N.Y. Apr. 14, 2016) (Caproni, J.)
(quoting Amodeo IT, 71 F.3d at 1051).

The redacted excerpts at issue concern sensitive and highly personal
subject matters, and consist of unverifiable hearsay that do not reflect a response from the
subject or other third parties involved—all of which weigh heavily against disclosure.
See Amodeo IT, 71 F.3d at 1052 (approving sealing where “[p]ortions of the Report are
hearsay” and “[t]here is a strong possibility that the report will contain material which is
untrustworthy or simply incorrect’) (internal quotation marks omitted). Indeed, courts in
this district recognize that where confidential documents describe highly personal events
involving third parties, these privacy concerns outweigh the public right of access. See
Silver, 2016 WL 1572993, at *6 (third parties “have an interest in maintaining the privacy
of their alleged sexual relationships, which can constitute ‘embarrassing conduct’
and... are undoubtedly a sensitive subject”). Courts in this district similarly decline
public disclosure of information that would “promote scandal arising out of unproven
potentially libelous statements.” Giuffre v. Maxwell, 325 F. Supp. 3d 428, 447 (S.D.N.Y.
2018) (Sweet, J.) (declining to unseal documents concerning allegations of sexual
misconduct).

Third, there is a strong public policy militating against disclosure of
internal employee complaint files, as both EEOC Enforcement Guidance and New York
State law direct that employers are required to keep confidential all records relating to
harassment complaints and investigations. See Enforcement Guidance on Vicarious
Employer Liability for Unlawful Harassment by Supervisors, EEOC Notice No. 915.002
(June 18, 1999); N.Y. Lab. Law § 201-g(1).
Case 1:10-cv-06950-AT-RWL Document 658 Filed 12/26/18 Page 3 of 3

The Honorable Robert W. Lehrburger -3-

Finally, as both Judge Francis and Judge Torres have recognized, it would
be premature to unseal confidential material unless and until the redacted excerpts are
“subject to the Court’s consideration” in a substantive adjudication. (Judge Francis’
June 10, 2014 Order at 1-2, ECF No. 242; see also Judge Torres’ June 29, 2017 Order at
1, ECF No. 510.) Thus, any ruling on the unsealing of these redactions should await a
later decision in /imine about the admissibility of the underlying hearsay evidence.

Sincerely,
/s/ Ann-Elizabeth Ostrager

Ann-Elizabeth Ostrager

ae: All parties of record (by ECF)
